Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
	Amendments and arguments to claims have been considered and are persuasive over the previous prior art rejections. The prior arts do not teach nor suggest the limitations from claim 1 as follows:
	A system comprising:
	a processing device; and
	at least one storage device including instructions for an application or service external to an operating system that are executable by the processing device for causing the processing device to perform operations comprising:
		monitoring, by issuing commands to the operating system, free space on the at least one storage device while at least one log file is being written to the at least one storage device by the application or service, the free space configured for use by multiple applications or services;
		comparing the free space on the at least one storage device to a predetermined threshold indicative of storage space to be maintained as free space on the at least one storage device; and
		executing at least one log file action in response to the free space reported by the operating system on the at least one storage device falling below the predetermined threshold.
	Generally the prior arts teach methods for managing free space storage for log data. The claimed invention builds on the prior arts an specifies an application or service external to an operating system issues commands to the operating system to monitors free space configured for use by multiple .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113